
	

113 S15 IS: REINS Act
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 15
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Paul (for himself,
			 Mr. Lee, Mr.
			 Rubio, Ms. Ayotte,
			 Mr. Moran, Mr.
			 Manchin, Mr. Grassley,
			 Mrs. Fischer, Mr. Roberts, Mr.
			 Isakson, Mr. Enzi,
			 Mr. Vitter, Mr.
			 Portman, Mr. Johnson of
			 Wisconsin, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Flake, Mr. Chambliss,
			 Mr. Barrasso, Mr. Sessions, and Mr.
			 Inhofe) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To amend chapter 8 of title 5, United States Code, to
		  provide that major rules of the executive branch shall have no force or effect
		  unless a joint resolution of approval is enacted into law.
	
	
		1.Short titleThis Act may be cited as the
			 Regulations From the Executive in Need
			 of Scrutiny Act of 2013 or the REINS
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Section 1 of
			 article I of the United States Constitution grants all legislative powers to
			 Congress.
				(2)Over time,
			 Congress has excessively delegated its constitutional charge while failing to
			 conduct appropriate oversight and retain accountability for the content of the
			 laws it passes.
				(3)By requiring a
			 vote in Congress, the REINS Act will result in more carefully drafted and
			 detailed legislation, an improved regulatory process, and a legislative branch
			 that is truly accountable to the people of the United States for the laws
			 imposed upon them.
				(b)PurposeThe
			 purpose of this Act is to increase accountability for and transparency in the
			 Federal regulatory process.
			3.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
			
				8Congressional Review of Agency
				Rulemaking
					
						Sec.
						801. Congressional
				  review.
						802. Congressional approval
				  procedure for major rules.
						803. Congressional
				  disapproval procedure for nonmajor rules.
						804. Definitions.
						805. Judicial
				  review.
						806. Exemption for monetary
				  policy.
						807. Effective date of
				  certain rules.
					
					801.Congressional review
						(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of Congress and to the
				Comptroller General a report containing—
									(i)a copy of the rule;
									(ii)a
				concise general statement relating to the rule;
									(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within sections 804(2)(A),
				804(2)(B), and 804(2)(C);
									(iv)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
									(v)the proposed effective date of the
				rule.
									(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
									(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
									(ii)the actions of the agency pursuant to
				sections 603, 604, 605, 607, and 609 of title 5, United States Code;
									(iii)the actions of the agency pursuant to
				sections 1532, 1533, 1534, and 1535 of title 2, United States Code; and
									(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
									(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
								(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date as provided in section
				802(b)(2). The report of the Comptroller General shall include an assessment of
				compliance by the agency with procedural steps required by paragraph
				(1)(B).
								(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
								(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
							(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
							(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
							(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
							(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
							(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
							(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
								(A)necessary because of an imminent threat to
				health or safety or other emergency;
								(B)necessary for the enforcement of criminal
				laws;
								(C)necessary for national security; or
								(D)issued pursuant to any statute implementing
				an international trade agreement.
								(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
							(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, sections 802 and 803 shall apply, in the
				succeeding session of Congress, to any rule for which a report was submitted in
				accordance with subsection (a)(1)(A) during the period beginning on the date
				occurring—
								(A)in the case of the Senate, 60 session days
				before the date the Congress is scheduled to adjourn a session of Congress
				through the date on which the same or succeeding Congress first convenes its
				next session; or
								(B)in the case of the House of
				Representatives, 60 legislative days before the date the Congress is scheduled
				to adjourn a session of Congress through the date on which the same or
				succeeding Congress first convenes its next session.
								(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
									(i)such rule were published in the Federal
				Register on—
										(I)in the case of the Senate, the 15th session
				day after the succeeding session of Congress first convenes; or
										(II)in the case of the House of
				Representatives, the 15th legislative day after the succeeding session of
				Congress first convenes; and
										(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
									(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
								(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
							802.Congressional
				approval procedure for major rules
						(a)(1)For purposes of this
				section, the term joint resolution means only a joint resolution
				addressing a report classifying a rule as major pursuant to section
				801(a)(1)(A)(iii) that—
								(A)bears no preamble;
								(B)bears the following title:
				Approving the rule submitted by ___ relating to ___. (The blank
				spaces being appropriately filled in);
								(C)includes after its resolving clause
				only the following: That Congress approves the rule submitted by ___
				relating to ___. (The blank spaces being appropriately filled in);
				and
								(D)is introduced pursuant to paragraph
				(2).
								(2)After a House of Congress receives a
				report classifying a rule as major pursuant to section 801(a)(1)(A)(iii), the
				majority leader of that House (or the designee of the majority leader) shall
				introduce (by request, if appropriate) a joint resolution described in
				paragraph (1)—
								(A)in the case of the House of
				Representatives, within 3 legislative days; and
								(B)in the case of the Senate, within 3
				session days.
								(3)A joint resolution described in
				paragraph (1) shall not be subject to amendment at any stage of
				proceeding.
							(b)A joint resolution
				described in subsection (a) shall be referred in each House of Congress to the
				committees having jurisdiction over the provision of law under which the rule
				is issued.
						(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
						(d)(1)In the Senate, when the
				committee or committees to which a joint resolution is referred have reported,
				or when a committee or committees are discharged (under subsection (c)) from
				further consideration of a joint resolution described in subsection (a), it is
				at any time thereafter in order (even though a previous motion to the same
				effect has been disagreed to) for a motion to proceed to the consideration of
				the joint resolution, and all points of order against the joint resolution (and
				against consideration of the joint resolution) are waived. The motion is not
				subject to amendment, or to a motion to postpone, or to a motion to proceed to
				the consideration of other business. A motion to reconsider the vote by which
				the motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following
				the conclusion of the debate on a joint resolution described in subsection (a),
				and a single quorum call at the conclusion of the debate if requested in
				accordance with the rules of the Senate, the vote on final passage of the joint
				resolution shall occur.
							(4)Appeals from the decisions of the
				Chair relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred has not reported it to the House at the end of 15 legislative
				days after its introduction, such committee or committees shall be discharged
				from further consideration of the joint resolution, and it shall be placed on
				the appropriate calendar. On the second and fourth Thursdays of each month it
				shall be in order at any time for the Speaker to recognize a Member who favors
				passage of a joint resolution that has appeared on the calendar for not fewer
				than 5 legislative days to call up the joint resolution for immediate
				consideration in the House without intervention of any point of order. When so
				called up, a joint resolution shall be considered as read and shall be
				debatable for 1 hour equally divided and controlled by the proponent and an
				opponent, and the previous question shall be considered as ordered to its
				passage without intervening motion. It shall not be in order to reconsider the
				vote on passage. If a vote on final passage of the joint resolution has not
				been taken by the third Thursday on which the Speaker may recognize a Member
				under this subsection, such vote shall be taken on that day.
						(f)(1)For purposes of this
				subsection, the term identical joint resolution means a joint
				resolution of the first House that proposes to approve the same major rule as a
				joint resolution of the second House.
							(2)If the second House receives from the
				first House a joint resolution, the Chair shall determine whether the joint
				resolution is an identical joint resolution.
							(3)If the second House receives an
				identical joint resolution—
								(A)the identical joint resolution shall
				not be referred to a committee; and
								(B)the procedure in the second House
				shall be the same as if no joint resolution had been received from the first
				house, except that the vote on final passage shall be on the identical joint
				resolution.
								(4)This subsection shall not apply to the
				House of Representatives if the joint resolution received from the Senate is a
				revenue measure.
							(g)If either House
				has not taken a vote on final passage of the joint resolution by the last day
				of the period described in section 801(b)(2), then such vote shall be taken on
				that day.
						(h)This section and
				section 803 are enacted by Congress—
							(1)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and as such is deemed to be part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a joint resolution described in subsection (a) and superseding
				other rules only where explicitly so; and
							(2)with full
				recognition of the constitutional right of either House to change the rules (so
				far as they relate to the procedure of that House) at any time, in the same
				manner and to the same extent as in the case of any other rule of that
				House.
							803.Congressional disapproval procedure for
				nonmajor rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the
				___ relating to ___ , and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
						(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
							(2)For purposes of this section, the term
				submission or publication date means the later of the date on
				which—
								(A)the Congress receives the report submitted
				under section 801(a)(1); or
								(B)the nonmajor rule is published in the
				Federal Register, if so published.
								(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
						(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
							(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
							(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
							(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
							(1)The joint
				resolution of the other House shall not be referred to a committee.
							(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
								(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
								(B)the vote on final passage shall be on the
				joint resolution of the other House.
								804.DefinitionsFor purposes of this chapter—
						(1)the term Federal agency means
				any agency as that term is defined in section 551(1);
						(2)the term major rule means any
				rule, including an interim final rule, that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
							(A)an annual effect on the economy of
				$100,000,000 or more;
							(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
							(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets;
							(3)the term nonmajor rule means
				any rule that is not a major rule; and
						(4)the term rule has the meaning
				given such term in section 551, except that such term does not include—
							(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
							(B)any rule relating to agency management or
				personnel; or
							(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
							805.Judicial review
						(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
						(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
						(c)The enactment of a joint resolution of
				approval under section 802 shall not—
							(1)be interpreted to serve as a grant or
				modification of statutory authority by Congress for the promulgation of a
				rule;
							(2)extinguish or affect any claim, whether
				substantive or procedural, against any alleged defect in a rule; and
							(3)form part of the record before the court in
				any judicial proceeding concerning a rule except for purposes of determining
				whether or not the rule is in effect.
							806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
					807.Effective date of certain
				rulesNotwithstanding section
				801—
						(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
						(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
						shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
		4.Budgetary effects
			 of rules subject to section 802 of title 5, United States CodeSection 257(b)(2) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C.
			 907(b)(2)) is amended by adding at the end the
			 following:
			
				(E)Any rules subject to the congressional
				approval procedure set forth in section 802 of chapter 8 of title 5, United
				States Code, affecting budget authority, outlays, or receipts shall be assumed
				to be effective unless it is not approved in accordance with such
				section.
				.
		
